Exhibit 10.2

AMENDMENT NO. 3

to

ASSIGNMENT AGREEMENT

This AMENDMENT TO ASSIGNMENT AGREEMENT ("Amendment"), effective as of March 30,
2009 (the "Amendment Date"), is made and entered into by and between
PHARMACYCLICS, INC., a Delaware corporation having a place of business at 995
East Arques Avenue, Sunnyvale, California 94085, ("Pharmacyclics") and CELERA
CORPORATION having a place of business at 1401 Harbor Bay Parkway, Alameda,
California 94502 ("Celera"). Pharmacyclics and Celera may each be referred to
herein individually as a "Party" or, collectively, as "Parties."

WHEREAS

, Applera Corporation, through its Celera Group, entered into an assignment
agreement with Pharmacyclics, effective as of April 7, 2006, whereby the Celera
Group assigned to Pharmacyclics certain proprietary technology and know-how
related to the Celera Programs, including but not limited to the HDAC Program
(the "Original Assignment Agreement");



WHEREAS

, Pharmacyclics and the Applera Corporation, through its Celera Group,
subsequently executed Amendment No. 1 to the Original Assignment Agreement,
effective May 12, 2008, in order to amend certain payment terms of the
Assignment Agreement relating to [***] [***] (the "First Amendment");



WHEREAS

, Pharmacyclics and Celera Corporation, through its Celera Group, subsequently
executed Amendment No. 2 to the Original Assignment Agreement, effective March
2, 2009, in order to amend certain payment terms of the Assignment Agreement
relating to [***] [***] (the "Second Amendment") (the Original Assignment
Agreement, as amended by the First Amendment and the Second Amendment,
hereinafter the "Assignment Agreement");



WHEREAS

, Pharmacyclics desires that certain terms of the Assignment Agreement should be
amended; and



WHEREAS

, Celera desires that such terms should be amended, subject to the terms and
conditions set forth below.



NOW, THEREFORE

, in consideration of the mutual covenants and obligations set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Pharmacyclics and Celera hereby agree as follows:



In General.

All terms defined in the Assignment Agreement shall have a meaning in this
Amendment as in the Assignment Agreement, unless otherwise expressly defined in
this Amendment.

***

Indicates that material has been omitted and confidential treatment has been
requested, therefore all such omitted material has been filed separately with
the Commission pursuant to Rule 246-2.

--------------------------------------------------------------------------------



Amendment of the Assignment Agreement.

2.1   Payment by Pharmacyclics. Pharmacyclics will pay to Celera $[***], due
upon execution of this Amendment. The foregoing payment will be fully creditable
against any amounts otherwise payable by Pharmacyclics to Celera under the
Assignment Agreement.

2.2   Amendment of Section 6.5. Section 6.5 of the Assignment Agreement is
hereby amended to read in its entirety as follows:

6.5 Term of Royalties Payments. Pharmacyclics' obligation to pay Royalties under
Section 6.4 will continue, on an Assigned Product-by-Assigned Product basis, in
each country of the world:

In the case of any Assigned Product described in Section 1.5, Section 1.28
(except in the case of Assigned Products described in Section 1.28(b)(iii)) and
Section 1.35 (except in the case of Assigned Products described in Section
1.35(b)(iii)) for as long as the manufacture, use, sale, offer for sale or
import of such Assigned Product is covered by a Celera Patent in the country in
which such Assigned Product is used or sold.

With respect to an Assigned Product that is an [***] [***] (including, without
limitation, [***], any backup [***] and [***]):

Royalties will be due only when the sale of such [***] [***] is covered by a
Valid Claim of a Celera Patent in the country in which such product is sold; and

If an [***] [***] is covered by a Valid Claim of a Celera Patent in the country
of sale, but if the product is nonetheless subject to generic competition, then
the royalty rate will be reduced from [***] % to [***] % with respect to sales
in such country [***] [***]and its territories.

In the case of any Assigned Product described in Section 1.28(b)(iii), for a
period of [***] ([***]) years beginning on the date of first commercial sale of
such Assigned Product.

Reference to and Effect on the Assignment Agreement.

3.1   Pursuant to Section 13.1 of the Assignment Agreement, this Amendment shall
be effective upon the Amendment Date, whereupon the Assignment Agreement shall
be, and hereby is, amended as set forth herein.

3.2   On and after the Amendment Date, each reference in the Assignment
Agreement to "this Agreement," "hereunder," "hereof," "herein" or words of like
import shall mean and be a reference to the Assignment Agreement as amended
hereby. No reference to this Amendment need

***

Indicates that material has been omitted and confidential treatment has been
requested, therefore all such omitted material has been filed separately with
the Commission pursuant to Rule 246-2.

2

--------------------------------------------------------------------------------



be made in any instrument or document at any time referring to the Assignment
Agreement, a reference to the Assignment Agreement in any of such to be deemed
to be a reference to the Assignment Agreement as amended hereby.

3.3   All provisions of the Assignment Agreement not expressly modified by this
Amendment shall remain in full force and effect.

Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute a single
instrument.

 

PHARMACYCLICS, INC.


("Pharmacyclics")



 

By: /s/ Robert W. Duggan
Print Name: Robert W. Duggan
Title: Chairman & CEO

 

CELERA CORPORATION


("Celera")



 

By: /s/ Kathy Ordonez
Print Name: Kathy Ordonez
Title: CEO           

 

3

***

Indicates that material has been omitted and confidential treatment has been
requested, therefore all such omitted material has been filed separately with
the Commission pursuant to Rule 246-2.

--------------------------------------------------------------------------------

